ANSTEAD, Judge,
concurring specially.
Because the issue discussed in the majority opinion was raised for the first time in the motion for rehearing, we might ordinarily have denied the motion for rehearing and allowed the appellant to raise the issue in a motion for post-conviction relief. However, the state has filed no response to the motion, apparently indicating a candid and timesaving agreement with its contention. It also appears that the error is a fundamental one and, finally, it appears that even by striking the conviction the sentencing guidelines points will remain the same. Hence, out of consideration of judicial efficiency, I concur in the grant of rehearing.